ACCEPTED
                                                                                      03-15-00061-CV
                                                                                             3913305
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                1/27/2015 12:13:29 PM
                                 03-15-00061-CV                                      JEFFREY D. KYLE
                                                                                               CLERK
                         NO.

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              1/27/2015 12:13:29 PM
                                                                  JEFFREY D. KYLE
                                                                       Clerk
                        IN THE COURT OF APPEALS
                       FOR THE THIRD DISTRICT OF TEXAS
                                AUSTIN, TEXAS




                                IN RE TELADOC, INC.
                                                  Relator.




                              MOTION TO EXPEDITE


                                         JACKSON WALKER L.L.P.
                                         Matt Dow
                                         State Bar No. 06066500
                                         Dudley D. McCalla
                                         State Bar No. 13354000
                                         100 Congress Avenue, Suite 1100
                                         Austin, Texas 78701
                                         (512) 236-2000
                                         (512) 236-2002 – Fax




MOTION TO EXPEDITE - Page 1
TO THE HONORABLE COURT OF APPEALS:

        COMES NOW Teladoc, Inc. (“Teladoc”) and moves the Court to expedite

granting of the Motion to Transfer filed this date and as grounds herefore would

show:

                                             I.

        On January 16, 2015 the Texas Medical Board (“TMB”) issued an order

adopting on an emergency basis an amendment to Rule 90.8(1)(L) (attached as

Exhibit 1). On January 20, 2015 Teladoc field its Original Verified Petition for

Declaratory Judgment and Application for Injunctive Relief and on that date the

Honorable Gisela Triana granted a Temporary Restraining Order ordering the

TMB and its agents, servants, employees and attorneys to desist and refrain from

implementing, communicating and enforcing the amendment to Rule 190.8(1)(L)

(Exhibit 2). Thereafter, the Honorable Gisela Triana (joined by Teladoc) executed

the Motion to Transfer filed with this Court this date.

                                             II.

        Hearing on Temporary Injunction in Cause No. D-1-GN-15-000238 is set

for February 2, 2015 at 9:00 a.m. Teladoc today is submitting its Petition for

Temporary Injunctive Relief to protect the jurisdiction of this Honorable Court

following granting of the Motion to Transfer.




MOTION TO EXPEDITE - Page 2
      PREMISES CONSIDERED, Teladoc prays that the Motion to Transfer and

appropriate injunctive relief be granted prior to February 2, 2015, to protect the

jurisdiction of this Honorable Court.



                                         Respectfully submitted,

                                         JACKSON WALKER L.L.P.


                                            By: /s/ Dudley D. McCalla
                                                Dudley D. McCalla
                                                State Bar No. 13354000
                                                Matt Dow
                                                State Bar No. 06066500
                                                100 Congress, Suite 1100
                                                Austin, TX 78701
                                                (512) 236-2000
                                                (512) 236-2002 - Fax


                                            ATTORNEYS FOR TELADOC,
                                            INC.




MOTION TO EXPEDITE - Page 3
                                 CERTIFICATE OF SERVICE
      This is to certify that on this 27th day of January, 2015, a true and correct
copy of the foregoing document was served by fax and email on the parties listed
below:

      Ted Ross
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711-2548
      Fax: 512-474-1062

      Attorney for TMB
                                            _/s/ Dudley D. McCalla______
                                            Dudley D. McCalla
      12056563v.1 124965/00019




MOTION TO EXPEDITE - Page 4